Name: 2006/979/CFSP Political and Security Committee Decision EUPM/1/2006 of 5 December 2006 extending the mandate of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH)
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  cooperation policy;  Europe;  European construction;  international security
 Date Published: 2007-08-01; 2006-12-21

 21.12.2006 EN Official Journal of the European Union L 365/87 POLITICAL AND SECURITY COMMITTEE DECISION EUPM/1/2006 of 5 December 2006 extending the mandate of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (2006/979/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2005/824/CFSP of 24 November 2005 on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (1), and, in particular, Article 9(1) thereof, Whereas: (1) Article 9(1) of Joint Action 2005/824/CFSP provides that the Council authorises the Political and Security Committee to take the relevant decisions in accordance with Article 25 of the Treaty, including the decision to appoint a Head of Mission/Police Commissioner. (2) On 25 November 2005 the Political and Security Committee adopted Decision EUPM/2/2005 appointing Brigadier General Vincenzo COPPOLA as Head of the European Union Police Mission (EUPM) in Bosnia and Herzegovina (2) (3) This Decision expires on 31 December 2006. (4) The Secretary General/High Representative has proposed the extension of the mandate of Brigadier General Vincenzo COPPOLA as Head of the European Union Police Mission (EUPM) in Bosnia and Herzegovina for the duration of the mission. (5) The mandate of the Head of the European Union Police Mission (EUPM) in Bosnia and Herzegovina should therefore be extended until 31 December 2007, HAS DECIDED AS FOLLOWS: Article 1 The mandate of Brigadier General Vincenzo COPPOLA is hereby extended as Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH), until 31 December 2007. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 31 December 2007. Done at Brussels, 5 December 2006. For the Political and Security Committee The President T. TANNER (1) OJ L 307, 25.11.2005, p. 55. (2) OJ L 335, 21.12.2005, p. 58.